USCA11 Case: 21-12355    Date Filed: 05/23/2022   Page: 1 of 67




                                                   [PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 21-12355
                 ____________________

NETCHOICE, LLC,
d.b.a. NetChoice,
COMPUTER & COMMUNICATIONS INDUSTRY
ASSOCIATION,
d.b.a. CCIA,
                                           Plaintiffs-Appellees,
versus
ATTORNEY GENERAL, STATE OF FLORIDA,
in their official capacity,
JONI ALEXIS POITIER,
in her official capacity as Commissioner of
the Florida Elections Commission,
JASON TODD ALLEN,
in his official capacity as Commissioner of
USCA11 Case: 21-12355      Date Filed: 05/23/2022   Page: 2 of 67




2                     Opinion of the Court               21-12355

the Florida Elections Commission,
JOHN MARTIN HAYES,
in his official capacity as Commissioner of
the Florida Elections Commission,
KYMBERLEE CURRY SMITH,
in her official capacity as Commissioner of
Florida Elections Commission,
DEPUTY SECRETARY OF BUSINESS OPERATIONS
OF THE FLORIDA DEPARTMENT OF MANAGEMENT
SERVICES,
in their official capacity,


                                          Defendants-Appellants.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:21-cv-00220-RH-MAF
                   ____________________

Before NEWSOM, TJOFLAT, and ED CARNES, Circuit Judges.
NEWSOM, Circuit Judge:
      Not in their wildest dreams could anyone in the Founding
generation have imagined Facebook, Twitter, YouTube, or Tik-
Tok. But “whatever the challenges of applying the Constitution to
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 3 of 67




21-12355                Opinion of the Court                         3

ever-advancing technology, the basic principles of freedom of
speech and the press, like the First Amendment’s command, do not
vary when a new and different medium for communication ap-
pears.” Brown v. Ent. Merchs. Ass’n, 564 U.S. 786, 790 (2011) (quo-
tation marks omitted). One of those “basic principles”—indeed,
the most basic of the basic—is that “[t]he Free Speech Clause of the
First Amendment constrains governmental actors and protects pri-
vate actors.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct.
1921, 1926 (2019). Put simply, with minor exceptions, the govern-
ment can’t tell a private person or entity what to say or how to say
it.
        The question at the core of this appeal is whether the Face-
books and Twitters of the world—indisputably “private actors”
with First Amendment rights—are engaged in constitutionally pro-
tected expressive activity when they moderate and curate the con-
tent that they disseminate on their platforms. The State of Florida
insists that they aren’t, and it has enacted a first-of-its-kind law to
combat what some of its proponents perceive to be a concerted
effort by “the ‘big tech’ oligarchs in Silicon Valley” to “silenc[e]”
“conservative” speech in favor of a “radical leftist” agenda. To that
end, the new law would, among other things, prohibit certain so-
cial-media companies from “deplatforming” political candidates
under any circumstances, prioritizing or deprioritizing any post or
message “by or about” a candidate, and, more broadly, removing
anything posted by a “journalistic enterprise” based on its content.
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 4 of 67




4                      Opinion of the Court                 21-12355

        We hold that it is substantially likely that social-media com-
panies—even the biggest ones—are “private actors” whose rights
the First Amendment protects, Manhattan Cmty., 139 S. Ct. at
1926, that their so-called “content-moderation” decisions consti-
tute protected exercises of editorial judgment, and that the provi-
sions of the new Florida law that restrict large platforms’ ability to
engage in content moderation unconstitutionally burden that pre-
rogative. We further conclude that it is substantially likely that one
of the law’s particularly onerous disclosure provisions—which
would require covered platforms to provide a “thorough rationale”
for each and every content-moderation decision they make—vio-
lates the First Amendment. Accordingly, we hold that the compa-
nies are entitled to a preliminary injunction prohibiting enforce-
ment of those provisions. Because we think it unlikely that the
law’s remaining (and far less burdensome) disclosure provisions vi-
olate the First Amendment, we hold that the companies are not
entitled to preliminary injunctive relief with respect to them.
                                  I
                                  A
       We begin with a primer: This is a case about social-media
platforms. (If you’re one of the millions of Americans who regu-
larly use social media or can’t remember a time before social media
existed, feel free to skip ahead.)
       At their core, social-media platforms collect speech created
by third parties—typically in the form of written text, photos, and
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 5 of 67




21-12355               Opinion of the Court                         5

videos, which we’ll collectively call “posts”—and then make that
speech available to others, who might be either individuals who
have chosen to “follow” the “post”-er or members of the general
public. Social-media platforms include both massive websites with
billions of users—like Facebook, Twitter, YouTube, and TikTok—
and niche sites that cater to smaller audiences based on specific in-
terests or affiliations—like Roblox (a child-oriented gaming net-
work), ProAmericaOnly (a network for conservatives), and Vegan
Forum (self-explanatory).
        Three important points about social-media platforms:
First—and this would be too obvious to mention if it weren’t so
often lost or obscured in political rhetoric—platforms are private
enterprises, not governmental (or even quasi-governmental) enti-
ties. No one has an obligation to contribute to or consume the
content that the platforms make available. And correlatively, while
the Constitution protects citizens from governmental efforts to re-
strict their access to social media, see Packingham v. North Caro-
lina, 137 S. Ct. 1730, 1737 (2017), no one has a vested right to force
a platform to allow her to contribute to or consume social-media
content.
       Second, a social-media platform is different from traditional
media outlets in that it doesn’t create most of the original content
on its site; the vast majority of “tweets” on Twitter and videos on
YouTube, for instance, are created by individual users, not the
companies that own and operate Twitter and YouTube. Even so,
platforms do engage in some speech of their own: A platform, for
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 6 of 67




6                      Opinion of the Court                21-12355

example, might publish terms of service or community standards
specifying the type of content that it will (and won’t) allow on its
site, add addenda or disclaimers to certain posts (say, warning of
misinformation or mature content), or publish its own posts.
        Third, and relatedly, social-media platforms aren’t “dumb
pipes”: They’re not just servers and hard drives storing infor-
mation or hosting blogs that anyone can access, and they’re not
internet service providers reflexively transmitting data from point
A to point B. Rather, when a user visits Facebook or Twitter, for
instance, she sees a curated and edited compilation of content from
the people and organizations that she follows. If she follows 1,000
people and 100 organizations on a particular platform, for instance,
her “feed”—for better or worse—won’t just consist of every single
post created by every single one of those people and organizations
arranged in reverse-chronological order. Rather, the platform will
have exercised editorial judgment in two key ways: First, the plat-
form will have removed posts that violate its terms of service or
community standards—for instance, those containing hate speech,
pornography, or violent content. See, e.g., Doc. 26-1 at 3–6; Face-
book Community Standards, Meta, https://transpar-
ency.fb.com/policies/community-standards (last accessed May 15,
2022). Second, it will have arranged available content by choosing
how to prioritize and display posts—effectively selecting which us-
ers’ speech the viewer will see, and in what order, during any given
visit to the site. See Doc. 26-1 at 3.
USCA11 Case: 21-12355            Date Filed: 05/23/2022    Page: 7 of 67




21-12355                   Opinion of the Court                         7

       Accordingly, a social-media platform serves as an intermedi-
ary between users who have chosen to partake of the service the
platform provides and thereby participate in the community it has
created. In that way, the platform creates a virtual space in which
every user—private individuals, politicians, news organizations,
corporations, and advocacy groups—can be both speaker and lis-
tener. In playing this role, the platforms invest significant time and
resources into editing and organizing—the best word, we think, is
curating—users’ posts into collections of content that they then dis-
seminate to others. By engaging in this content moderation, the
platforms develop particular market niches, foster different sorts of
online communities, and promote various values and viewpoints.
                                       B
       The State of Florida enacted S.B. 7072—in the words of the
Act’s sponsor, as quoted in Governor DeSantis’s signing state-
ment—to combat the “biased silencing” of “our freedom of speech
as conservatives . . . by the ‘big tech’ oligarchs in Silicon Valley.”
News Release: Governor Ron DeSantis Signs Bill to Stop the Cen-
sorship of Floridians by Big Tech (May 24, 2021). 1 The bill, the
Governor explained, was passed to take “action to ensure that ‘We
the People’—real Floridians across the Sunshine State—are guar-
anteed protection against the Silicon Valley elites” and to check the
“Big Tech censors” that “discriminate in favor of the dominant


1   See https://www.flgov.com/2021/05/24/governor-ron-desantis-signs-bill-
to-stop-the-censorship-of-floridians-by-big-tech.
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 8 of 67




8                      Opinion of the Court                 21-12355

Silicon Valley ideology.” Id. By signing the bill, the Governor
sought to “fight[] against [the] big tech oligarchs that contrive, ma-
nipulate, and censor if you voice views that run contrary to their
radical leftist narrative.” Id.
       S.B. 7072’s enacted findings are more measured. They assert
that private social-media platforms are important “in preserving
first amendment protections for all Floridians” and, comparing
platforms to “public utilities,” argue that they should be “treated
similarly to common carriers.” S.B. 7072 § 1(5), (6). That, the Act
says, is because social-media platforms “have unfairly censored,
shadow banned, deplatformed, and applied post-prioritization al-
gorithms to Floridians” and because “[t]he state has a substantial
interest in protecting its residents from inconsistent and unfair ac-
tions” by the platforms. Id. § 1(9), (10).
        To these ends, S.B. 7072 contains several new statutory pro-
visions that apply to “social media platforms.” The term “social
media platform” is defined using size and revenue thresholds that
appear to target the “big tech oligarchs” about whose “narrative”
and “ideology” the bill’s sponsor and Governor DeSantis had com-
plained. Even so, the definition’s broad conception of what a “so-
cial media platform” does may well sweep in other popular web-
sites, like the crowdsourced reference tool Wikipedia and virtual
handmade craft-market Etsy:
      [A]ny information service, system, Internet search en-
      gine, or access software provider that:
USCA11 Case: 21-12355             Date Filed: 05/23/2022        Page: 9 of 67




21-12355                    Opinion of the Court                              9

        1. Provides or enables computer access by multiple
        users to a computer server, including an Internet plat-
        form or a social media site;
        2. Operates as a sole proprietorship, partnership,
        limited liability company, corporation, association, or
        other legal entity;
        3.   Does business in the state; and
        4.   Satisfies at least one of the following thresholds:
             a. Has annual gross revenues in excess of $100
             million . . .
             b. Has at least 100 million monthly individual
             platform participants globally.
Fla. Stat. § 501.2041(1)(g). As originally enacted, the law’s defini-
tion of “social media platform” expressly excluded any platform
“operated by a company that owns and operates a theme park or
entertainment complex.” Id. But after the onset of this litigation—
and after Disney executives made public comments critical of an-
other recently enacted Florida law—the State repealed S.B. 7072’s
theme-park-company exemption. See S.B. 6-C (2022).
       The relevant provisions of S.B. 7072—which are codified at
Fla. Stat. §§ 106.072 and 501.2041 2—can be divided into three cate-
gories: (1) content-moderation restrictions; (2) disclosure obliga-
tions; and (3) a user-data requirement.


2 While S.B. 7072 also enacted antitrust-related provisions, only §§ 106.072 and
501.2041 are at issue in this appeal.
USCA11 Case: 21-12355            Date Filed: 05/23/2022         Page: 10 of 67




10                         Opinion of the Court                       21-12355

Content-Moderation Restrictions
     • Candidate deplatforming: A social-media platform “may
       not willfully deplatform a candidate for office.” Fla. Stat.
       § 106.072(2). The term “deplatform” is defined to mean “the
       action or practice by a social media platform to permanently
       delete or ban a user or to temporarily delete or ban a user
       from the social media platform for more than 14 days.” Id.
       § 501.2041(1)(c).
     • Posts by or about candidates: “A social media platform may
       not apply or use post-prioritization or shadow banning algo-
       rithms for content and material posted by or about . . . a can-
       didate.” Id. § 501.2041(2)(h). “Post prioritization” refers to
       the practice of arranging certain content in a more or less
       prominent position in a user’s feed or search results. Id.
       § 501.2041(1)(e). 3 “Shadow banning” refers to any action to
       “limit or eliminate the exposure of a user or content or ma-
       terial posted by a user to other users of [a] . . . platform.” Id.
       § 501.2041(1)(f).
     • “Journalistic enterprises”: A social-media platform may not
       “censor, deplatform, or shadow ban a journalistic enterprise
       based on the content of its publication or broadcast.” Id.
       § 501.2041(2)(j). The term “journalistic enterprise” is de-
       fined broadly to include any entity doing business in Florida


3 For purposes of this appeal, the State does not defend the Act’s post-prioriti-
zation provisions.
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 11 of 67




21-12355               Opinion of the Court                       11

     that either (1) publishes in excess of 100,000 words online
     and has at least 50,000 paid subscribers or 100,000 monthly
     users, (2) publishes 100 hours of audio or video online and
     has at least 100 million annual viewers, (3) operates a cable
     channel that provides more than 40 hours of content per
     week to more than 100,000 cable subscribers, or (4) operates
     under an FCC broadcast license. Id. § 501.2041(1)(d). The
     term “censor” is also defined broadly to include not only ac-
     tions taken to “delete,” “edit,” or “inhibit the publication of”
     content, but also any effort to “post an addendum to any
     content or material.” Id. § 501.2041(1)(b). The only excep-
     tion to this provision’s prohibition is for “obscene” content.
     Id. § 501.2041(2)(j).
   • Consistency: A social-media platform must “apply censor-
     ship, deplatforming, and shadow banning standards in a con-
     sistent manner among its users on the platform.” Id.
     § 501.2041(2)(b). The Act does not define the term “con-
     sistent.”
   • 30-day restriction: A platform may not make changes to its
     “user rules, terms, and agreements . . . more than once every
     30 days.” Id. § 501.2041(2)(c).
   • User opt-out: A platform must “categorize” its post-prioriti-
     zation and shadow-banning algorithms and allow users to
     opt out of them; for users who opt out, the platform must
     display material in “sequential or chronological” order. Id.
USCA11 Case: 21-12355         Date Filed: 05/23/2022    Page: 12 of 67




12                       Opinion of the Court                21-12355

        § 501.2041(2)(f). The platform must offer users the oppor-
        tunity to opt out annually. Id. § 501.2041(2)(g).
Disclosure Obligations
     • Standards: A social-media platform must “publish the stand-
       ards, including detailed definitions, it uses or has used for
       determining how to censor, deplatform, and shadow ban.”
       Id. § 501.2041(2)(a).
     • Rule changes: A platform must inform its users “about any
       changes to” its “rules, terms, and agreements before imple-
       menting the changes.” Id. § 501.2041(2)(c).
     • View counts: Upon request, a platform must provide a user
       with the number of others who viewed that user’s content
       or posts. Id. § 501.2041(2)(e).
     • Candidate free advertising: Platforms that “willfully pro-
       vide[] free advertising for a candidate must inform the can-
       didate of such in-kind contribution.” Id. § 106.072(4).
     • Explanations: Before a social-media platform deplatforms,
       censors, or shadow-bans any user, it must provide the user
       with a detailed notice. Id. § 501.2041(2)(d). In particular, the
       notice must be in writing and be delivered within 7 days, and
       must include both a “thorough rationale explaining the rea-
       son” for the “censor[ship]” and a “precise and thorough ex-
       planation of how the social media platform became aware”
       of the content that triggered its decision. Id. § 501.2041(3).
       (The notice requirement doesn’t apply “if the censored con-
       tent or material is obscene.” Id. § 501.2041(4).)
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 13 of 67




21-12355                Opinion of the Court                         13

User-Data Requirement
   • Data access: A social-media platform must allow a deplat-
     formed user to “access or retrieve all of the user’s infor-
     mation, content, material, and data for at least 60 days” after
     the user receives notice of deplatforming.                  Id.
     § 501.2041(2)(i).

       Enforcement of § 106.072—which contains the candidate-
deplatforming provision—falls to the Florida Elections Commis-
sion, which is empowered to impose fines of up to $250,000 per day
for violations involving candidates for statewide office and $25,000
per day for those involving candidates for other offices. Id.
§ 106.072(3). Section 501.2041—which contains S.B. 7072’s remain-
ing provisions—may be enforced either by state governmental ac-
tors or through civil suits filed by private parties. Id. § 501.2041(5),
(6). Private actions under this section can yield up to $100,000 in
statutory damages per claim, actual damages, punitive damages,
equitable relief, and, in some instances, attorneys’ fees. Id.
§ 501.2041(6).
                                   C
        The plaintiffs here—NetChoice and the Computer & Com-
munications Industry Association (together, “NetChoice”)—are
trade associations that represent internet and social-media compa-
nies like Facebook, Twitter, Google (which owns YouTube), and
TikTok. They sued the Florida officials charged with enforcing
S.B. 7072 under 42 U.S.C. § 1983. In particular, they sought to
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 14 of 67




14                     Opinion of the Court                 21-12355

enjoin enforcement of §§ 106.072 and 501.2041 on a number of
grounds, including, as relevant here, that the law’s provisions
(1) violate the social-media companies’ right to free speech under
the First Amendment and (2) are preempted by federal law.
        The district court granted NetChoice’s motion and prelimi-
narily enjoined enforcement of §§ 106.072 and 501.2041 in their en-
tirety. The court held that the provisions that impose liability for
platforms’ decisions to remove or deprioritize content are likely
preempted by 47 U.S.C. § 230(c)(2), which states that “[n]o pro-
vider or user of an interactive computer service shall be held liable
on account of . . . any action voluntarily taken in good faith to re-
strict access to or availability of material that the provider or user
considers to be obscene, lewd, lascivious, filthy, excessively vio-
lent, harassing, or otherwise objectionable, whether or not such
material is constitutionally protected.”
        On NetChoice’s free-speech challenge, the district court
held that the Act’s provisions implicated the First Amendment be-
cause they restrict platforms’ constitutionally protected exercise of
“editorial judgment.” The court then applied strict First Amend-
ment scrutiny because it concluded that some of the Act’s provi-
sions were content-based and, more broadly, because it found that
the entire bill was motivated by the state’s viewpoint-based pur-
pose to defend conservatives’ speech from perceived liberal “big
tech” bias: “This viewpoint-based motivation, without more, sub-
jects the legislation to strict scrutiny, root and branch.” Doc. 113
at 23–26. The court held that the Act’s provisions “come nowhere
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 15 of 67




21-12355                Opinion of the Court                         15

close” to surviving strict scrutiny because, it said, “leveling the
playing field” for speech is not a legitimate state interest, the provi-
sions aren’t narrowly tailored, and the State hadn’t even argued
that the provisions could survive such scrutiny. Id. at 27. The court
further noted that even if more permissive intermediate scrutiny
applied, the provisions wouldn’t survive because they don’t meet
the narrow-tailoring requirement and instead “seem designed not
to achieve any governmental interest but to impose the maximum
available burden on the social media platforms.” Id. at 28. The
court concluded that the plaintiffs easily met the remaining re-
quirements for a preliminary injunction.
        The State appealed. Before us, the State first argues that the
plaintiffs are unlikely to succeed on their preemption challenge be-
cause some applications of the Act are consistent with § 230. Sec-
ond, and more importantly for our purposes, the State contends
that S.B. 7072 doesn’t even implicate—let alone violate—the First
Amendment because the platforms aren’t engaged in protected
speech. Rather, the State asserts that the Act merely requires plat-
forms to “host” third-parties’ speech, which, it says, they may con-
stitutionally be compelled to do under two Supreme Court deci-
sions—PruneYard Shopping Center v. Robins, 447 U.S. 74 (1980),
and Rumsfeld v. Forum for Academic & Institutional Rights, Inc.,
547 U.S. 47 (2006). Alternatively, the State says, the Act doesn’t
trigger First Amendment scrutiny because it reflects the State’s per-
missible decision to treat social-media platforms like “common car-
riers.”
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 16 of 67




16                     Opinion of the Court                 21-12355

         NetChoice responds that platforms’ content-moderation de-
cisions—i.e., their decisions to remove or deprioritize posts or de-
platform users, and thereby curate the material they disseminate—
are “editorial judgments” that are protected by the First Amend-
ment under longstanding Supreme Court precedent, including Mi-
ami Herald Publishing Co. v. Tornillo, 418 U.S. 241 (1974), Pacific
Gas & Electric Co. v. Public Utilities Commission of California, 475
U.S. 1 (1986), Turner Broadcasting Systems, Inc. v. FCC, 512 U.S.
622 (1994), and Hurley v. Irish-American Gay, Lesbian & Bisexual
Group of Boston, 515 U.S. 557 (1995). According to NetChoice,
strict scrutiny applies to the entire law “several times over” because
it is speaker-, content-, and viewpoint-based. Moreover, and in any
event, NetChoice says, the law fails any form of heightened scru-
tiny because there is no legitimate state interest in equalizing
speech and because the law isn’t narrowly tailored. NetChoice
briefly defends the district court’s preemption holding, but focuses
on the First Amendment issues because they fully dispose of the
case and because, it contends, a First Amendment violation is a
quintessential irreparable injury for injunctive-relief purposes.
                                  D
       “We review the grant of a preliminary injunction for abuse
of discretion, reviewing any underlying legal conclusions de novo
and any findings of fact for clear error.” Gonzalez v. Governor of
Ga., 978 F.3d 1266, 1270 (11th Cir. 2020). Ordinarily, “[a] district
court may grant injunctive relief only if the moving party shows
that: (1) it has a substantial likelihood of success on the merits;
USCA11 Case: 21-12355            Date Filed: 05/23/2022          Page: 17 of 67




21-12355                   Opinion of the Court                                17

(2) irreparable injury will be suffered unless the injunction issues;
(3) the threatened injury to the movant outweighs whatever dam-
age the proposed injunction may cause the opposing party; and
(4) if issued, the injunction would not be adverse to the public in-
terest.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en
banc). Likelihood of success on the merits “is generally the most
important” factor. Gonzalez, 978 F.3d at 1271 n.12 (quotation
marks omitted).
                                    * * *
        We will train our attention on the question whether
NetChoice has shown a substantial likelihood of success on the
merits of its First Amendment challenge to Fla. Stat. §§ 106.072 and
501.2041. Because we conclude that the Act’s content-moderation
restrictions are substantially likely to violate the First Amendment,
and because that conclusion fully disposes of the appeal, we
needn’t reach the merits of the plaintiffs’ preemption challenge. 4



4 The only provisions that NetChoice challenges as preempted are, for reasons
we’ll explain, also substantially likely to violate the First Amendment. Of
course, federal courts should generally “avoid reaching constitutional ques-
tions if there are other grounds upon which a case can be decided,” but that
rule applies only when “a dispositive nonconstitutional ground is available.”
Otto v. City of Boca Raton, 981 F.3d 854, 871 (11th Cir. 2020) (quotation marks
and emphasis omitted). Here, whether or not the preemption ground is “dis-
positive,” but cf. id., it isn’t “nonconstitutional” because federal preemption is
rooted in the Supremacy Clause of Article VI. See La. Pub. Serv. Comm’n v.
FCC, 476 U.S. 355, 368 (1986).
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 18 of 67




18                      Opinion of the Court                 21-12355

        In assessing whether the Act likely violates the First Amend-
ment, we must initially consider whether it triggers First Amend-
ment scrutiny in the first place—i.e., whether it regulates “speech”
within the meaning of the Amendment at all. See Coral Ridge Min-
istries Media, Inc. v. Amazon.com, Inc., 6 F.4th 1247, 1254 (11th
Cir. 2021). In other words, we must determine whether social-me-
dia platforms engage in First-Amendment-protected activity. If
they do, we must then proceed to determine what level of scrutiny
applies and whether the Act’s provisions survive that scrutiny. See
Fort Lauderdale Food Not Bombs v. City of Fort Lauderdale, 11
F.4th 1266, 1291 (11th Cir. 2021) (“FLFNB II”).
         For reasons we will explain in the balance of the opinion, we
hold as follows: (1) S.B. 7072 triggers First Amendment scrutiny
because it restricts social-media platforms’ exercise of editorial
judgment and requires them to make certain disclosures; (2) strict
scrutiny applies to some of the Act’s content-moderation re-
strictions while intermediate scrutiny applies to others; (3) the
Act’s disclosure provisions should be assessed under the standard
articulated in Zauderer v. Office of Disciplinary Counsel, 471 U.S.
626 (1985); (4) it is substantially likely that the Act’s content-mod-
eration restrictions will not survive even intermediate scrutiny;
(5) it is also substantially likely that the requirement that platforms
provide a “thorough rationale” for each content-moderation deci-
sion will not survive under Zauderer; (6) it is not substantially
likely that the Act’s remaining disclosure provisions are unconsti-
tutional; and (7) the preliminary-injunction factors favor enjoining
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 19 of 67




21-12355                Opinion of the Court                        19

the provisions of the Act that are substantially likely to be uncon-
stitutional.
                                  II
                                  A
       Social-media platforms like Facebook, Twitter, YouTube,
and TikTok are private companies with First Amendment rights,
see First Nat’l Bank of Bos. v. Bellotti, 435 U.S. 765, 781–84 (1978),
and when they (like other entities) “disclos[e],” “publish[],” or “dis-
seminat[e]” information, they engage in “speech within the mean-
ing of the First Amendment.” Sorrell v. IMS Health Inc., 564 U.S.
552, 570 (2011) (quotation marks omitted). More particularly,
when a platform removes or deprioritizes a user or post, it makes
a judgment about whether and to what extent it will publish infor-
mation to its users—a judgment rooted in the platform’s own
views about the sorts of content and viewpoints that are valuable
and appropriate for dissemination on its site. As the officials who
sponsored and signed S.B. 7072 recognized when alleging that “Big
Tech” companies harbor a “leftist” bias against “conservative” per-
spectives, the companies that operate social-media platforms ex-
press themselves (for better or worse) through their content-mod-
eration decisions. When a platform selectively removes what it
perceives to be incendiary political rhetoric, pornographic content,
or public-health misinformation, it conveys a message and thereby
engages in “speech” within the meaning of the First Amendment.
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 20 of 67




20                     Opinion of the Court                 21-12355

       Laws that restrict platforms’ ability to speak through con-
tent moderation therefore trigger First Amendment scrutiny. Two
lines of precedent independently confirm this commonsense con-
clusion: first, and most obviously, decisions protecting exercises of
“editorial judgment”; and second, and separately, those protecting
inherently expressive conduct.
                                  1
       We’ll begin with the editorial-judgment cases. The Su-
preme Court has repeatedly held that a private entity’s choices
about whether, to what extent, and in what manner it will dissem-
inate speech—even speech created by others—constitute “editorial
judgments” protected by the First Amendment.

       Miami Herald Publishing Co. v. Tornillo is the pathmarking
case. There, the Court held that a newspaper’s decisions about
what content to publish and its “treatment of public issues and pub-
lic officials—whether fair or unfair—constitute the exercise of edi-
torial control and judgment” that the First Amendment was de-
signed to safeguard. 418 U.S. at 258. Florida had passed a statute
requiring any paper that ran a piece critical of a political candidate
to give the candidate equal space in its pages to reply. Id. at 243.
Despite the contentions (1) that economic conditions had created
“vast accumulations of unreviewable power in the modern media
empires” and (2) that those conditions had resulted in “bias and ma-
nipulative reportage” and massive barriers to entry, the Court con-
cluded that the state’s attempt to compel the paper’s editors to
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 21 of 67




21-12355               Opinion of the Court                        21

“publish that which reason tells them should not be published is
unconstitutional.” Id. at 250–51, 256 (quotation marks omitted).
Florida’s “intrusion into the function of editors,” the Court held,
was barred by the First Amendment. Id. at 258.

       The Court subsequently extended Miami Herald’s protec-
tion of editorial judgment beyond newspapers. In Pacific Gas &
Electric Co. v. Public Utilities Commission of California, the Court
invalidated a state agency’s order that would have required a utility
company to include in its billing envelopes the speech of a third
party with which the company disagreed. 475 U.S. at 4, 20 (plural-
ity op.). A plurality of the Court reasoned that the concerns under-
lying Miami Herald applied to a utility company in the same way
that they did to the institutional press. Id. at 11–12. The challenged
order required the company “to use its property as a vehicle for
spreading a message with which it disagree[d]” and therefore was
subject to (and failed) strict First Amendment scrutiny. Id. at 17–
21.

       So too, in Turner Broadcasting Systems, Inc. v. FCC, the
Court held that cable operators—companies that own cable lines
and choose which stations to offer their customers—“engage in
and transmit speech.” 512 U.S. at 636. “[B]y exercising editorial
discretion over which stations or programs to include in [their] rep-
ertoire,” the Court said, they “seek to communicate messages on a
wide variety of topics and in a wide variety of formats.” Id. (quo-
tation marks omitted); see also Ark. Educ. TV Comm’n v. Forbes,
523 U.S. 666, 674 (1998) (“Although programming decisions often
USCA11 Case: 21-12355          Date Filed: 05/23/2022        Page: 22 of 67




22                        Opinion of the Court                    21-12355

involve the compilation of the speech of third parties, the decisions
nonetheless constitute communicative acts.”). Because cable oper-
ators’ decisions about which channels to transmit were protected
speech, the challenged regulation requiring operators to carry
broadcast-TV channels triggered First Amendment scrutiny. 512
U.S. at 637. 5

         Most recently, the Court applied the editorial-judgment
principle to a parade organizer in Hurley v. Irish-American Gay,
Lesbian & Bisexual Group of Boston, explaining that parades (like
newspapers and cable-TV packages) constitute protected expres-
sion. 515 U.S. at 568. The Supreme Judicial Court of Massachusetts
had attempted to apply the state’s public-accommodations law to
require the organizers of a privately run parade to allow a gay-pride
group to march. Id. at 564. Citing Miami Herald, and using words
equally applicable here, the Court observed that “the presentation
of an edited compilation of speech generated by other persons . . .
fall[s] squarely within the core of First Amendment security” and
that the “selection of contingents to make a parade is entitled to
similar protection.” Id. at 570. The Court concluded that it didn’t
matter that the state was attempting to apply a public-accommo-
dations statute because “once the expressive character of both the
parade and the marching [gay-rights] contingent [was] understood,


5 In Turner, the Court applied intermediate scrutiny because the law was con-
tent-neutral. See 512 U.S. at 662. The point for present purposes is that the
Court held that the must-carry provision triggered First Amendment scrutiny.
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 23 of 67




21-12355               Opinion of the Court                        23

it bec[ame] apparent that the state courts’ application of the statute
had the effect of declaring the [parade] sponsors’ speech itself to be
the public accommodation,” which “violates the fundamental rule
of . . . the First Amendment, that a speaker has the autonomy to
choose the content of his own message.” Id. at 573. Nor did it
matter, the Court explained, that the parade didn’t produce a “par-
ticularized message”: The parade organizer’s decision to “exclude
a message it did not like from the communication it chose to make”
was “enough to invoke its right as a private speaker to shape its
expression by speaking on one subject while remaining silent on
another”—a choice “not to propound a particular point of view”
that is “presumed to lie beyond the government’s power to con-
trol.” Id. at 574–75.

       Together, Miami Herald, Pacific Gas, and particularly
Turner and Hurley establish that a private entity’s decisions about
whether, to what extent, and in what manner to disseminate third-
party-created content to the public are editorial judgments pro-
tected by the First Amendment. For reasons we will explain, social-
media platforms’ content-moderation decisions constitute the
same sort of editorial judgments and thus trigger First Amendment
scrutiny.

                                  2
      Separately, we might also assess social-media platforms’
content-moderation practices against our general standard for
what constitutes inherently expressive conduct protected by the
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 24 of 67




24                      Opinion of the Court                  21-12355

First Amendment. We recently explained that standard in Coral
Ridge Ministries, Inc. v. Amazon.com, Inc.:
       In determining whether conduct is expressive, we ask
       whether the reasonable person would interpret it as
       some sort of message, not whether an observer
       would necessarily infer a specific message. If we find
       that the conduct in question is expressive, any law
       regulating that conduct is subject to the First Amend-
       ment.

6 F.4th at 1254 (cleaned up).
        In Coral Ridge, a Christian ministry and media organization
sued Amazon.com, alleging that Amazon’s decision to exclude the
organization from the company’s “AmazonSmile” charitable-giv-
ing program—based on the Southern Poverty Law Center’s desig-
nation of the organization as a “hate group”—constituted religious
discrimination in violation of Title II of the Civil Rights Act of 1964.
Id. at 1250–51. We held that “Amazon’s choice of what charities
are eligible to receive donations through AmazonSmile” was ex-
pressive conduct—and notably, in so holding, we analogized Ama-
zon’s determination to the parade organizer’s decisions in Hurley
about which groups to include in the march. Id. at 1254–55. “A
reasonable person would interpret” Amazon’s exclusion of certain
charities from the program based on the SPLC’s hate-group desig-
nations, we said, “as Amazon conveying ‘some sort of message’
about the organizations it wishes to support.” Id. (quoting Fort
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 25 of 67




21-12355               Opinion of the Court                        25

Lauderdale Food Not Bombs v. City of Fort Lauderdale, 901 F.3d
1235, 1240 (11th Cir. 2018) (“FLFNB I”)).
        The Coral Ridge case built on our earlier decision in Fort
Lauderdale Food Not Bombs. That case concerned a non-profit
organization that distributed free food in a city park to communi-
cate its view that society should end hunger and poverty by redi-
recting resources away from the military. 901 F.3d at 1238–39.
When the city enacted an ordinance that would have prohibited
distributing food in parks without prior authorization, the organi-
zation sued, arguing that its food-sharing events constituted inher-
ently expressive conduct protected by the First Amendment. Id. at
1239–40. We held that given the surrounding context, the organi-
zation’s food-sharing events would convey “some sort of message”
to the reasonable observer—and were therefore “‘a form of pro-
tected expression.’” Id. at 1244–45 (quoting Spence v. Washington,
418 U.S. 405, 410 (1974)).
                                  3
       Whether we assess social-media platforms’ content-moder-
ation activities against the Miami Herald line of cases or against our
own decisions explaining what constitutes expressive conduct, the
result is the same: Social-media platforms exercise editorial judg-
ment that is inherently expressive. When platforms choose to re-
move users or posts, deprioritize content in viewers’ feeds or
search results, or sanction breaches of their community standards,
they engage in First-Amendment-protected activity.
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 26 of 67




26                      Opinion of the Court                21-12355

        Social-media platforms’ content-moderation decisions are,
we think, closely analogous to the editorial judgments that the Su-
preme Court recognized in Miami Herald, Pacific Gas, Turner, and
Hurley. Like parade organizers and cable operators, social-media
companies are in the business of delivering curated compilations of
speech created, in the first instance, by others. Just as the parade
organizer exercises editorial judgment when it refuses to include in
its lineup groups with whose messages it disagrees, and just as a
cable operator might refuse to carry a channel that produces con-
tent it prefers not to disseminate, social-media platforms regularly
make choices “not to propound a particular point of view.” Hur-
ley, 515 U.S. at 575. Platforms employ editorial judgment to con-
vey some messages but not others and thereby cultivate different
types of communities that appeal to different groups. A few exam-
ples:
     •   YouTube seeks to create a “welcoming community for
         viewers” and, to that end, prohibits a wide range of con-
         tent, including spam, pornography, terrorist incitement,
         election and public-health misinformation, and hate
         speech. 6
     •   Facebook engages in content moderation to foster “au-
         thenticity,” “safety,” “privacy,” and “dignity,” and accord-
         ingly, removes or adds warnings to a wide range of


6 Policies and Guidelines, YouTube, https://www.youtube.com/crea-
tors/how-things-work/policies-guidelines (last accessed May 15, 2022).
USCA11 Case: 21-12355         Date Filed: 05/23/2022      Page: 27 of 67




21-12355                 Opinion of the Court                         27

         content—for example, posts that include what it considers
         to be hate speech, fraud or deception, nudity or sexual ac-
         tivity, and public-health misinformation.7
     •   Twitter aims “to ensure all people can participate in the
         public conversation freely and safely” by removing con-
         tent, among other categories, that it views as embodying
         hate, glorifying violence, promoting suicide, or containing
         election misinformation.8
     •   Roblox, a gaming social network primarily for children,
         prohibits “[s]ingling out a user or group for ridicule or
         abuse,” any sort of sexual content, depictions of and sup-
         port for war or violence, and any discussion of political par-
         ties or candidates. 9
     •   Vegan Forum allows non-vegans but “will not tolerate
         members who promote contrary agendas.” 10




7 Facebook Community Standards, Meta, https://transparency.fb.com/poli-
cies/community-standards (last accessed May 15, 2022).
8 The Twitter Rules, Twitter, https://help.twitter.com/en/rules-and-poli-
cies/twitter-rules (last accessed May 15, 2022).
9 Roblox Community Standards, Roblox, https://en.help.roblox.com/hc/en-
us/articles/203313410-Roblox-Community-Standards (last accessed May 15,
2022).
10   Membership      Rules,     Vegan     Forum,     https://www.vegan-
forum.org/help/terms (last accessed May 15, 2022).
USCA11 Case: 21-12355         Date Filed: 05/23/2022       Page: 28 of 67




28                       Opinion of the Court                    21-12355

And to be clear, some platforms exercise editorial judgment to pro-
mote explicitly political agendas. On the right, ProAmericaOnly
promises “No Censorship | No Shadow Bans | No BS | NO
LIBERALS.”11 And on the left, The Democratic Hub says that its
“online community is for liberals, progressives, moderates, inde-
pendent[s] and anyone who has a favorable opinion of Democrats
and/or liberal political views or is critical of Republican ideol-
ogy.” 12
       All such decisions about what speech to permit, disseminate,
prohibit, and deprioritize—decisions based on platforms’ own par-
ticular values and views—fit comfortably within the Supreme
Court’s editorial-judgment precedents.
        Separately, but similarly, platforms’ content-moderation ac-
tivities qualify as First-Amendment-protected expressive conduct
under Coral Ridge and FLFNB I. A reasonable person would likely
infer “some sort of message” from, say, Facebook removing hate
speech or Twitter banning a politician. Indeed, unless posts and
users are removed randomly, those sorts of actions necessarily con-
vey some sort of message—most obviously, the platforms’ disa-
greement with or disapproval of certain content, viewpoints, or us-
ers. Here, for instance, the driving force behind S.B. 7072 seems to
have been a perception (right or wrong) that some platforms’

11 ProAmericaOnly, https://proamericaonly.org (last accessed May 15, 2022).
12 The Democratic Hub, https://www.democratichub.com (last accessed
May 15, 2022).
USCA11 Case: 21-12355           Date Filed: 05/23/2022         Page: 29 of 67




21-12355                   Opinion of the Court                              29

content-moderation decisions reflected a “leftist” bias against “con-
servative” views—which, for better or worse, surely counts as ex-
pressing a message. That observers perceive bias in platforms’ con-
tent-moderation decisions is compelling evidence that those deci-
sions are indeed expressive.
       In an effort to rebut this point, the State responds that be-
cause the vast majority of content that makes it onto social-media
platforms is never reviewed—let alone removed or deprioritized—
platforms aren’t engaged in conduct of sufficiently expressive qual-
ity to merit First Amendment protection. See Reply Br. of Appel-
lant at 16. With respect, the State’s argument misses the point.
The “conduct” that the challenged provisions regulate—what this
entire appeal is about—is the platforms’ “censorship” of users’
posts—i.e., the posts that platforms do review and remove or depri-
oritize. 13 The question, then, is whether that conduct is expressive.
For reasons we’ve explained, we think it unquestionably is. 14


13 The fact that some social-media platforms choose to allow most content
doesn’t undermine their claim to First Amendment protection. See U.S. Tel-
ecom Ass’n v. FCC, 855 F.3d 381, 429 (D.C. Cir. 2017) (Kavanaugh, J., dis-
sental) (explaining that the fact that platforms “have not been aggressively ex-
ercising their editorial discretion does not mean that they have no right to ex-
ercise their editorial discretion”).
14 Texas and several other states as amici insist that social-media platforms’
“censorship, deplatforming, and shadow banning” activities aren’t inherently
expressive conduct for First Amendment purposes because the platforms
don’t “inten[d] to convey a particularized message.” States’ Amicus Br. at 6–
7 (quoting FLFNB I, 901 F.3d at 1240). They note that the platforms’ most
USCA11 Case: 21-12355             Date Filed: 05/23/2022         Page: 30 of 67




30                          Opinion of the Court                        21-12355

                                        B
       In the face of the editorial-judgment and expressive-conduct
cases, the State insists that S.B. 7072 doesn’t even implicate, let
alone violate, the First Amendment. The State’s first line of


prominent CEOs have denied accusations that their content rules are based
on ideology or political perspective. But while an “intent to convey a particu-
larized message” was once necessary to qualify as expressive conduct, FLFNB
I explained that “[s]ince then . . . the [Supreme] Court has clarified that a ‘nar-
row, succinctly articulable message is not a condition of constitutional protec-
tion’ because ‘if confined to expressions conveying a “particularized message”
[the First Amendment] would never reach the unquestionably shielded paint-
ing of Jackson Pollack, music of Arnold Schoenberg, or Jabberwocky verse of
Lewis Carroll.’” FLFNB I, 901 F.3d at 1240 (last alteration in original) (quoting
Hurley, 515 U.S. at 569)). Instead, as explained in text, we require only that a
“reasonable person would interpret [the conduct] as some sort of message.”
Id. (quoting Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1270 (11th
Cir. 2004)).
         To the extent that the states argue that social-media platforms lack the
requisite “intent” to convey a message, we find it implausible that platforms
would engage in the laborious process of defining detailed community stand-
ards, identifying offending content, and removing or deprioritizing that con-
tent if they didn’t intend to convey “some sort of message.” Unsurprisingly,
the record in this case confirms platforms’ intent to communicate messages
through their content-moderation decisions—including that certain material
is harmful or unwelcome on their sites. See, e.g., Doc. 25-1 at 2 (declaration
of YouTube executive explaining that its approach to content moderation “is
to remove content that violates [its] policies (developed with outside experts
to prevent real-world harms), reduce the spread of harmful misinfor-
mation . . . and raise authoritative and trusted content”); Facebook Commu-
nity Standards, supra (noting that Facebook moderates content “in service of”
its “values” of “authenticity,” “safety,” “privacy,” and “dignity”).
USCA11 Case: 21-12355         Date Filed: 05/23/2022      Page: 31 of 67




21-12355                 Opinion of the Court                          31

argument relies on two cases—PruneYard Shopping Center v.
Robins, 447 U.S. 74 (1980), and Rumsfeld v. Forum for Academic
& Institutional Rights, Inc., 547 U.S. 47 (2006) (“FAIR”)—in which
the Supreme Court upheld government regulations that effectively
compelled private actors to “host” others’ speech. The State’s sec-
ond argument seeks to evade—or at least minimize—First Amend-
ment scrutiny by labeling social-media platforms “common carri-
ers.” We find neither argument convincing.
                                    1
        We begin with the “hosting” cases. The first decision to
which the State points, PruneYard, is readily distinguishable.
There, the Supreme Court affirmed a state court’s decision requir-
ing a privately owned shopping mall to allow members of the pub-
lic to circulate petitions on its property. 447 U.S. at 76–77, 88. In
that case, though, the only First Amendment interest that the mall
owner asserted was the right “not to be forced by the State to use
[its] property as a forum for the speech of others.” Id. at 85. The
Supreme Court’s subsequent decisions in Pacific Gas and Hurley
distinguished and cabined PruneYard. The Pacific Gas plurality ex-
plained that “[n]otably absent from PruneYard was any concern
that access to this area might affect the shopping center owner’s
exercise of his own right to speak: the owner did not even allege
that he objected to the content of the pamphlets.” 475 U.S. at 12
(plurality op.); see also id. at 24 (Marshall, J., concurring in the judg-
ment) (“While the shopping center owner in PruneYard wished to
be free of unwanted expression, he nowhere alleged that his own
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 32 of 67




32                     Opinion of the Court                21-12355

expression was hindered in the slightest.”); Hurley, 515 U.S. at 580
(noting that the “principle of speaker’s autonomy was simply not
threatened in” PruneYard). Because NetChoice asserts that S.B.
7072 interferes with the platforms’ own speech rights by forcing
them to carry messages that contradict their community standards
and terms of service, PruneYard is inapposite.
      FAIR may be a bit closer, but it, too, is distinguishable. In
that case, the Supreme Court upheld a federal statute—the Solo-
mon Amendment—that required law schools, as a condition to re-
ceiving federal funding, to allow military recruiters the same access
to campuses and students as any other employer. 547 U.S. at 56.
The schools, which had restricted recruiters’ access because they
opposed the military’s “Don’t Ask, Don’t Tell” policy regarding
gay servicemembers, protested that requiring them to host recruit-
ers and post notices on their behalf violated the First Amendment.
Id. at 51. But the Court held that the law didn’t implicate the First
Amendment because it “neither limit[ed] what law schools may say
nor require[d] them to say anything.” Id. at 60. In so holding, the
Court rejected two arguments for why the First Amendment
should apply—(1) that the Solomon Amendment unconstitution-
ally required law schools to host the military’s speech, and (2) that
it restricted the law schools’ expressive conduct. Id. at 60–61.
       With respect to the first argument, the Court distinguished
Miami Herald, Pacific Gas, and Hurley on the ground that, in those
cases, “the complaining speaker’s own message was affected by the
speech it was forced to accommodate.” Id. at 63. The Solomon
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 33 of 67




21-12355                Opinion of the Court                        33

Amendment’s requirement that schools host military recruiters did
“not affect the law schools’ speech,” the Court said, “because the
schools [were] not speaking when they host[ed] interviews and re-
cruiting receptions”: Recruiting activities, the Court reasoned,
simply aren’t “inherently expressive”—they’re not speech—in the
way that editorial pages, newsletters, and parades are. Id. at 64.
Therefore, the Court concluded, “accommodation of a military re-
cruiter’s message is not compelled speech because the accommo-
dation does not sufficiently interfere with any message of the
school.” Id. Nor did the Solomon Amendment’s requirement that
schools send notices on behalf of military recruiters unconstitution-
ally compel speech, the Court held, as it was merely incidental to
the law’s regulation of conduct. Id. at 62.
       The FAIR Court also rejected the law schools’ second argu-
ment—namely, that the Solomon Amendment restricted their in-
herently expressive conduct. The schools’ refusal to allow military
recruiters on campus was expressive, the Court emphasized, “only
because [they] accompanied their conduct with speech explaining
it.” Id. at 66. In the normal course, the Court said, an observer
“who s[aw] military recruiters interviewing away from the law
school [would have] no way of knowing” whether the school was
expressing a message or, instead, the school’s rooms just happened
to be full or the recruiters just preferred to interview elsewhere. Id.
Because “explanatory speech” was necessary to understand the
message conveyed by the law schools’ conduct, the Court con-
cluded, that conduct wasn’t “inherently expressive.” Id.
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 34 of 67




34                     Opinion of the Court                 21-12355

       FAIR isn’t controlling here because social-media platforms
warrant First Amendment protection on both of the grounds that
the Court held that law-school recruiting services didn’t.
        First, S.B. 7072 interferes with social-media platforms’ own
“speech” within the meaning of the First Amendment. Social-me-
dia platforms, unlike law-school recruiting services, are in the busi-
ness of disseminating curated collections of speech. A social-media
platform that “exercises editorial discretion in the selection and
presentation of” the content that it disseminates to its users “en-
gages in speech activity.” Ark. Educ. TV Comm’n, 523 U.S. at 674;
see Sorrell, 564 U.S. at 570 (explaining that the “dissemination of
information” is “speech within the meaning of the First Amend-
ment”); Bartnicki v. Vopper, 532 U.S. 514, 527 (2001) (“If the acts
of ‘disclosing’ and ‘publishing’ information do not constitute
speech, it is hard to imagine what does fall within that category.”
(cleaned up)). Just as the must-carry provisions in Turner “re-
duce[d] the number of channels over which cable operators exer-
cise[d] unfettered control” and therefore triggered First Amend-
ment scrutiny, 512 U.S. at 637, S.B. 7072’s content-moderation re-
strictions reduce the number of posts over which platforms can ex-
ercise their editorial judgment. Because a social-media platform
itself “spe[aks]” by curating and delivering compilations of others’
speech—speech that may include messages ranging from Face-
book’s promotion of authenticity, safety, privacy, and dignity to
ProAmericaOnly’s “No BS | No LIBERALS”—a law that requires
the platform to disseminate speech with which it disagrees
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 35 of 67




21-12355                Opinion of the Court                        35

interferes with its own message and thereby implicates its First
Amendment rights.
        Second, social-media platforms are engaged in inherently ex-
pressive conduct of the sort that the Court found lacking in FAIR.
As we were careful to explain in FLFNB I, FAIR “does not mean
that conduct loses its expressive nature just because it is also ac-
companied by other speech.” 901 F.3d at 1243–44. Rather, “[t]he
critical question is whether the explanatory speech is necessary for
the reasonable observer to perceive a message from the conduct.”
Id. at 1244. And we held that an advocacy organization’s food-shar-
ing events constituted expressive conduct from which, “due to the
context surrounding them, the reasonable observer would infer
some sort of message”—even without reference to the words
“Food Not Bombs” on the organization’s banners. Id. at 1245.
Context, we held, is what differentiates “activity that is sufficiently
expressive [from] similar activity that is not”—e.g., “the act of sit-
ting down” from “the sit-in by African Americans at a Louisiana
library” protesting segregation. Id. at 1241 (citing Brown v. Loui-
siana, 383 U.S. 131, 141–42 (1966)).
      Unlike the law schools in FAIR, social-media platforms’ con-
tent-moderation decisions communicate messages when they re-
move or “shadow-ban” users or content. Explanatory speech isn’t
“necessary for the reasonable observer to perceive a message
from,” for instance, a platform’s decision to ban a politician or re-
move what it perceives to be misinformation. Id. at 1244. Such
conduct—the targeted removal of users’ speech from websites
USCA11 Case: 21-12355            Date Filed: 05/23/2022         Page: 36 of 67




36                         Opinion of the Court                       21-12355

whose primary function is to serve as speech platforms—conveys
a message to the reasonable observer “due to the context surround-
ing” it. Id. at 1245; see also Coral Ridge, 6 F.4th at 1254. Given the
context, a reasonable observer witnessing a platform remove a user
or item of content would infer, at a minimum, a message of disap-
proval. 15 Thus, social-media platforms engage in content modera-
tion that is inherently expressive notwithstanding FAIR.


15 One might object that users know that social-media platforms remove con-
tent, deplatform users, or deprioritize posts only because of the platforms’
speech explaining those decisions—so the conduct itself isn’t inherently ex-
pressive. See FAIR, 547 U.S. at 66. But unlike the person who observes mili-
tary recruiters interviewing away from a law school and has no idea whether
the school is thereby expressing a message, see id., we find it unlikely that a
reasonable observer would think, for instance, that the reason he rarely or
never sees pornography on Facebook is that none of Facebook’s billions of
users ever posts any. The more reasonable inference to be drawn from the
fact that certain types of content rarely or never appear when a user browses
a social-media site—or why certain posts disappear or prolific Twitter users
vanish from the platform after making controversial statements—is that the
platform disapproves.
         It might be, we suppose, that some content-moderation decisions—
for instance, to prioritize or deprioritize individual posts—are so subtle that
users wouldn’t notice them but for the platforms’ speech explaining their ac-
tions. But even if some subset of content-moderation activities wouldn’t
count as inherently expressive conduct under FAIR and FLFNB I, many are
sufficiently transparent that users would likely notice them and, in context,
infer from them “some sort of message”—even in the absence of explanatory
speech. Specifically, it’s likely clear to viewers that platforms take down indi-
vidual posts, remove entire categories of content, and deplatform other us-
ers—and that such actions express messages. “Shadow-banning” would also
likely be apparent and communicate a message to a reasonable user who
USCA11 Case: 21-12355            Date Filed: 05/23/2022          Page: 37 of 67




21-12355                   Opinion of the Court                                37

                                    * * *
        The State asserts that Pruneyard and FAIR—and, for that
matter, the Supreme Court’s editorial-judgment decisions—estab-
lish three “guiding principles” that should lead us to conclude that
S.B. 7072 doesn’t implicate the First Amendment. We disagree.
        The first principle—that a regulation must interfere with the
host’s ability to speak in order to implicate the First Amendment—
does find support in FAIR. See 547 U.S. at 64. Even so, the State’s
argument—that S.B. 7072 doesn’t interfere with platforms’ ability
to speak because they can still affirmatively dissociate themselves
from the content that they disseminate—encounters two difficul-
ties. As an initial matter, in at least one key provision, the Act de-
fines the term “censor” to include “posting an addendum,” i.e., a
disclaimer—and thereby explicitly prohibits the very speech by
which a platform might dissociate itself from users’ messages. Fla.
Stat. § 501.2041(1)(b). Moreover, and more fundamentally, if the
exercise of editorial judgment—the decision about whether, to
what extent, and in what manner to disseminate third-party


knows that she follows a particular poster but doesn’t see that poster’s content,
for instance, in her feed or search results. Thus, even if some content moder-
ation isn’t inherently expressive, much of it is. See United States v. Stevens,
559 U.S. 460, 473 (2010) (noting that a statute facially violates the First Amend-
ment if “a substantial number of its applications are unconstitutional, judged
in relation to its plainly legitimate sweep” (quotation marks omitted)). As ex-
plained in text, S.B. 7072’s content-moderation restrictions all regulate plat-
forms’ inherently expressive conduct and trigger heightened scrutiny. See in-
fra Part II.C.
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 38 of 67




38                      Opinion of the Court                 21-12355

content—is itself speech or inherently expressive conduct, which
we have said it is, then the Act does interfere with platforms’ ability
to speak. See Pacific Gas, 475 U.S. at 10–12, 16 (plurality op.) (not-
ing that if the government could compel speakers to “propound . . .
messages with which they disagree,” the First Amendment’s pro-
tection “would be empty, for the government could require speak-
ers to affirm in one breath that which they deny in the next”).
        The State’s second principle—that in order to trigger First
Amendment scrutiny a regulation must create a risk that viewers
or listeners might confuse a user’s and the platform’s speech—finds
little support in our precedent. Consumer confusion simply isn’t a
prerequisite to First Amendment protection. In Miami Herald, for
instance, even though no reasonable observer would have mis-
taken a political candidate’s statutorily mandated right-to-reply col-
umn for the newspaper reversing its earlier criticism, the Supreme
Court deemed the paper’s editorial judgment to be protected. See
418 U.S. at 244, 258. Nor was there a risk of consumer confusion
in Turner: No reasonable person would have thought that the ca-
ble operator there endorsed every message conveyed by every
speaker on every one of the channels it carried, and yet the Court
stated categorically that the operator’s editorial discretion was pro-
tected. See 512 U.S. at 636–37. Moreover, it seems to us that the
State’s confusion argument boomerangs back around on itself: If a
platform announces a community standard prohibiting, say, hate
speech, but is then barred from removing or even disclaiming posts
containing what it perceives to be hate speech, there’s a real risk
USCA11 Case: 21-12355           Date Filed: 05/23/2022         Page: 39 of 67




21-12355                   Opinion of the Court                              39

that a viewer might erroneously conclude that the platform doesn’t
consider those posts to constitute hate speech.
        The State’s final principle—that in order to receive First
Amendment protection a platform must curate and present speech
in such a way that a “common theme” emerges—is similarly
flawed. Hurley held that “a private speaker does not forfeit consti-
tutional protection simply by combining multifarious voices, or by
failing to edit their themes to isolate an exact message as the exclu-
sive subject matter of the speech.” 515 U.S. at 569–70; see FLFNB
I, 901 F.3d at 1240 (citing Hurley for the proposition that a “partic-
ularized message” isn’t required for conduct to qualify for First
Amendment protection). Moreover, even if one could theoreti-
cally attribute a common theme to a parade, Turner makes clear
that no such theme is required: It seems to us inconceivable that
one could ascribe a common theme to the cable operator’s choice
there to carry hundreds of disparate channels, and yet the Court
held that the First Amendment protected the operator’s editorial
discretion. 512 U.S. at 636. 16




16 Of course, to the
                   extent that one might say that a cable operator is pursuing,
say, a “theme” of non-obscenity, the very same sort of thing could be said of
social-media platforms. See Facebook Community Standards, supra (explain-
ing that Facebook prohibits many categories of content as it seeks to foster the
values of “authenticity,” “safety,” “privacy,” and “dignity”).
USCA11 Case: 21-12355           Date Filed: 05/23/2022         Page: 40 of 67




40                         Opinion of the Court                      21-12355

       In short, the State’s reliance on PruneYard and FAIR and its
attempts to distinguish the editorial-judgment line of cases are un-
availing.
                                       2
       The State separately seeks to evade (or at least minimize)
First Amendment scrutiny by labeling social-media platforms
“common carriers.” 17 The crux of the State’s position, as expressed
at oral argument, is that “[t]here are certain services that society
determines people shouldn’t be required to do without,” and that


17 We   say “or at least minimize” because it’s not entirely clear what work a
common-carrier designation would perform in a First Amendment analysis.
While the Supreme Court has suggested that common carriers “receive a
lower level of First Amendment protection than other forms of communica-
tion,” it has never explained the precise level of protection that they do re-
ceive. Christopher S. Yoo, The First Amendment, Common Carriers, and
Public Accommodations: Net Neutrality, Digital Platforms, and Privacy, 1 J.
Free Speech L. 463, 480–82 (2021); see also FCC v. League of Women Voters
of Cal., 468 U.S. 364, 378 (1984) (noting only that “[u]nlike common carriers,
broadcasters are entitled under the First Amendment to exercise the widest
journalistic freedom consistent with their public duties” (cleaned up)). More-
over, at common law, even traditional common carriers like innkeepers were
allowed to exclude drunks, criminals, diseased persons, and others who were
“obnoxious to [ ] others,” and telegraph companies weren’t required to accept
“obscene, blasphemous, profane or indecent messages.” See TechFreedom
Amicus Br. at 29 (quoting 1 Bruce Wyman, The Special Law Governing Public
Service Corporations, and All Others Engaged in Public Employment §§ 632–
33 (1911)). Because S.B. 7072 prevents platforms from removing content re-
gardless of its impact on others, it appears to extend beyond the historical ob-
ligations of common carriers.
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 41 of 67




21-12355               Opinion of the Court                        41

this is “true of social media in the 21st century.” Oral Arg. at 18:37
et seq. For reasons we explain, we disagree.
        At the outset, we confess some uncertainty whether the
State means to argue (a) that platforms are already common carri-
ers, and so possess no (or only minimal) First Amendment rights,
or (b) that the State can, by dint of ordinary legislation, make them
common carriers, thereby abrogating any First Amendment rights
that they currently possess. Whatever the State’s position, we are
unpersuaded.
                                  a
        The first version of the argument fails because, in point of
fact, social-media platforms are not—in the nature of things, so to
speak—common carriers. That is so for at least three reasons.
        First, social-media platforms have never acted like common
carriers. “[I]n the communications context,” common carriers are
entities that “make a public offering to provide communications
facilities whereby all members of the public who choose to employ
such facilities may communicate or transmit intelligence of their
own design and choosing”—they don’t “make individualized deci-
sions, in particular cases, whether and on what terms to deal.” FCC
v. Midwest Video Corp., 440 U.S. 689, 701 (1979) (cleaned up).
While it’s true that social-media platforms generally hold them-
selves open to all members of the public, they require users, as pre-
conditions of access, to accept their terms of service and abide by
their community standards. In other words, Facebook is open to
USCA11 Case: 21-12355      Date Filed: 05/23/2022     Page: 42 of 67




42                     Opinion of the Court               21-12355

every individual if, but only if, she agrees not to transmit content
that violates the company’s rules. Social-media users, accordingly,
are not freely able to transmit messages “of their own design and
choosing” because platforms make—and have always made—“in-
dividualized” content- and viewpoint-based decisions about
whether to publish particular messages or users.
       Second, Supreme Court precedent strongly suggests that in-
ternet companies like social-media platforms aren’t common carri-
ers. While the Court has applied less stringent First Amendment
scrutiny to television and radio broadcasters, the Turner Court cab-
ined that approach to “broadcast” media because of its “unique
physical limitations”—chiefly, the scarcity of broadcast frequen-
cies. 512 U.S. at 637–39. Instead of “comparing cable operators to
electricity providers, trucking companies, and railroads—all enti-
ties subject to traditional economic regulation”—the Turner Court
“analogized the cable operators [in that case] to the publishers,
pamphleteers, and bookstore owners traditionally protected by the
First Amendment.” U.S. Telecom Ass’n v. FCC, 855 F.3d 381, 428
(D.C. Cir. 2017) (Kavanaugh, J., dissental); see Turner, 512 U.S. at
639. And indeed, the Court explicitly distinguished online from
broadcast media in Reno v. American Civil Liberties Union, em-
phasizing that the “vast democratic forums of the Internet” have
never been “subject to the type of government supervision and reg-
ulation that has attended the broadcast industry.” 521 U.S. 844,
868–69 (1997). These precedents demonstrate that social-media
platforms should be treated more like cable operators, which retain
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 43 of 67




21-12355                Opinion of the Court                         43

their First Amendment right to exercise editorial discretion, than
traditional common carriers.
        Finally, Congress has distinguished internet companies from
common carriers. The Telecommunications Act of 1996 explicitly
differentiates “interactive computer services”—like social-media
platforms—from “common carriers or telecommunications ser-
vices.” See, e.g., 47 U.S.C. § 223(e)(6) (“Nothing in this section shall
be construed to treat interactive computer services as common car-
riers or telecommunications carriers.”). And the Act goes on to
provide protections for internet companies that are inconsistent
with the traditional common-carrier obligation of indiscriminate
service. In particular, it explicitly protects internet companies’ abil-
ity to restrict access to a plethora of material that they might con-
sider “objectionable.” Id. § 230(c)(2)(A). Federal law’s recognition
and protection of social-media platforms’ ability to discriminate
among messages—disseminating some but not others—is strong
evidence that they are not common carriers with diminished First
Amendment rights.
                                   b
        If social-media platforms are not common carriers either in
fact or by law, the State is left to argue that it can force them to
become common carriers, abrogating or diminishing the First
Amendment rights that they currently possess and exercise. Nei-
ther law nor logic recognizes government authority to strip an en-
tity of its First Amendment rights merely by labeling it a common
carrier. Quite the contrary, if social-media platforms currently
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 44 of 67




44                     Opinion of the Court                 21-12355

possess the First Amendment right to exercise editorial judgment,
as we hold it is substantially likely they do, then any law infringing
that right—even one bearing the terminology of “common
carri[age]”—should be assessed under the same standards that ap-
ply to other laws burdening First-Amendment-protected activity.
See Denver Area Educ. Telecomm. Consortium, Inc. v. FCC, 518
U.S. 727, 825 (1996) (Thomas, J., concurring in the judgment in part
and dissenting in part) (“Labeling leased access a common carrier
scheme has no real First Amendment consequences.”); Cablevision
Sys. Corp. v. FCC, 597 F.3d 1306, 1321–22 (D.C. Cir. 2010) (Ka-
vanaugh, J., dissenting) (explaining that because video program-
mers have a constitutional right to exercise editorial discretion,
“the Government cannot compel [them] to operate like ‘dumb
pipes’ or ‘common carriers’ that exercise no editorial control”);
U.S. Telecom Ass’n, 855 F.3d at 434 (Kavanaugh, J., dissental)
(“Can the Government really force Facebook and Google . . . to
operate as common carriers?”).
                               * * *
        The State’s best rejoinder is that because large social-media
platforms are clothed with a “public trust” and have “substantial
market power,” they are (or should be treated like) common carri-
ers. Br. of Appellants at 35–37; see Biden v. Knight First Amend.
Inst., 141 S. Ct. 1220, 1226 (2021) (Thomas, J., concurring). These
premises aren’t uncontroversial, but even if they’re true, they
wouldn’t change our conclusion. The State doesn’t argue that mar-
ket power and public importance are alone sufficient reasons to
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 45 of 67




21-12355               Opinion of the Court                       45

recharacterize a private company as a common carrier; rather, it
acknowledges that the “basic characteristic of common carriage is
the requirement to hold oneself out to serve the public indiscrimi-
nately.” Br. of Appellants at 35 (quoting U.S. Telecom. Ass’n v.
FCC, 825 F.3d 674, 740 (D.C. Cir. 2016)); see Knight, 141 S. Ct. at
1223 (Thomas, J., concurring). The problem, as we’ve explained,
is that social-media platforms don’t serve the public indiscrimi-
nately but, rather, exercise editorial judgment to curate the content
that they display and disseminate.
          The State seems to argue that even if platforms aren’t cur-
rently common carriers, their market power and public im-
portance might justify their “legislative designation . . . as common
carriers.” Br. of Appellants at 36; see Knight, 141 S. Ct. at 1223
(Thomas, J., concurring) (noting that the Court has suggested that
common-carrier regulations “may be justified, even for industries
not historically recognized as common carriers, when a business
. . . rises from private to be a public concern” (quotation marks
omitted)). That might be true for an insurance or telegraph com-
pany, whose only concern is whether its “property” becomes “the
means of rendering the service which has become of public inter-
est.” Knight, 141 S. Ct. at 1223 (Thomas, J., concurring) (quoting
German All. Ins. Co. v. Lewis, 233 U.S. 389, 408 (1914)). But the
Supreme Court has squarely rejected the suggestion that a private
company engaging in speech within the meaning of the First
Amendment loses its constitutional rights just because it succeeds
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 46 of 67




46                     Opinion of the Court                21-12355

in the marketplace and hits it big. See Miami Herald, 418 U.S. at
251, 258.
        In short, because social-media platforms exercise—and have
historically exercised—inherently expressive editorial judgment,
they aren’t common carriers, and a state law can’t force them to
act as such unless it survives First Amendment scrutiny.
                                 C
        With one exception, we hold that the challenged provisions
of S.B. 7072 trigger First Amendment scrutiny either (1) by restrict-
ing social-media platforms’ ability to exercise editorial judgment or
(2) by imposing disclosure requirements. Here’s a brief rundown.
       S.B. 7072’s content-moderation restrictions all limit plat-
forms’ ability to exercise editorial judgment and thus trigger First
Amendment scrutiny. The provisions that prohibit deplatforming
candidates (§ 106.072(2)), deprioritizing and “shadow-banning”
content by or about candidates (§ 501.2041(2)(h)), and censoring,
deplatforming, or shadow-banning “journalistic enterprises”
(§ 501.2041(2)(j)) all clearly restrict platforms’ editorial judgment
by preventing them from removing or deprioritizing content or us-
ers and forcing them to disseminate messages that they find objec-
tionable.
       The consistency requirement (§ 501.2041(2)(b)) and the 30-
day restriction (§ 501.2041(2)(c)) also—if somewhat less obvi-
ously—restrict editorial judgment. Together, these provisions
force platforms to remove (or retain) all content that is similar to
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 47 of 67




21-12355               Opinion of the Court                       47

material that they have previously removed (or retained). Even if
a platform wants to retain or remove content in an inconsistent
manner—for instance, to steer discourse in a particular direction—
it may not do so. And even if a platform wants to leave certain
content up and continue distributing it to users, it can’t do so if
within the past 30 days it’s removed other content that a court
might find to be similar. These provisions thus burden platforms’
right to make editorial judgments on a case-by-case basis or to
change the types of content they’ll disseminate—and, hence, the
messages they express.
       The user-opt-out requirement (§ 501.2041(2)(f), (g)) also
triggers First Amendment scrutiny because it forces platforms,
upon a user’s request, not to exercise the editorial discretion that
they otherwise would in curating content—prioritizing some posts
and deprioritizing others—in the user’s feed. Even if a platform
would prefer, for its own reasons, to give greater prominence to
some posts while limiting the reach of others, the opt-out provision
would prohibit it from doing so, at least with respect to some users.
        S.B. 7072’s disclosure provisions implicate the First Amend-
ment, but for a different reason. These provisions don’t directly
restrict editorial judgment or expressive conduct, but indirectly
burden platforms’ editorial judgment by compelling them to dis-
close certain information. Laws that compel commercial disclo-
sures and thereby indirectly burden protected speech trigger rela-
tively permissive First Amendment scrutiny, which we will
USCA11 Case: 21-12355             Date Filed: 05/23/2022         Page: 48 of 67




48                          Opinion of the Court                        21-12355

explain. See Zauderer, 471 U.S. at 651; Nat’l Inst. of Fam. & Life
Advocs. v. Becerra, 138 S. Ct. 2361, 2378 (2018) (“NIFLA”).
       Finally, the exception: We hold that S.B. 7072’s user-data-
access requirement (§ 501.2041(2)(i)) does not trigger First Amend-
ment scrutiny. This provision—which requires social-media plat-
forms to allow deplatformed users to access their own data stored
on the platform’s servers for at least 60 days—doesn’t prevent or
burden to any significant extent the exercise of editorial judgment
or compel any disclosure. 18
                                     * * *
       Taking stock: We conclude that social-media platforms’
content-moderation activities—permitting, removing, prioritizing,
and deprioritizing users and posts—constitute “speech” within the
meaning of the First Amendment. All but one of S.B. 7072’s oper-
ative provisions implicate platforms’ First Amendment rights and
are therefore subject to First Amendment scrutiny.




18 Itis theoretically possible that this provision could impose such an inordi-
nate burden on the platforms’ First Amendment rights that some scrutiny
would apply. But at this stage of the proceedings, the plaintiffs haven’t shown
a substantial likelihood of success on the merits of their claim that it implicates
the First Amendment.
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 49 of 67




21-12355               Opinion of the Court                        49

                                 III
                                  A
       Having determined that it is substantially likely that S.B.
7072 triggers First Amendment scrutiny, we must now determine
the level of scrutiny to apply—and to which provisions.
        We begin with the basics. “[A] content-neutral regulation of
expressive conduct is subject to intermediate scrutiny, while a reg-
ulation based on the content of the expression must withstand the
additional rigors of strict scrutiny.” FLFNB II, 11 F.4th at 1291; see
also Turner, 512 U.S. at 643–44, 662 (noting that although the chal-
lenged provisions “interfere[d] with cable operators’ editorial dis-
cretion,” they were content-neutral and so would be subject only
to intermediate scrutiny). A law is content-based if it “suppress[es],
disadvantage[s], or impose[s] differential burdens upon speech be-
cause of its content,” Turner, 512 U.S. at 642—i.e., if it “applies to
particular speech because of the topic discussed or the idea or mes-
sage expressed,” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015).
A law can be content-based either because it draws “facial distinc-
tions . . . defining regulated speech by particular subject matter” or
because, though facially neutral, it “cannot be justified without ref-
erence to the content of the regulated speech.” Id. at 163–64 (quo-
tation marks omitted).
      Viewpoint-based laws—“[w]hen the government targets
not subject matter, but particular views taken by speakers on a sub-
ject”—constitute “an egregious form of content discrimination.”
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 50 of 67




50                      Opinion of the Court                  21-12355

Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829
(1995). They “are prohibited,” seemingly as a per se matter. Minn.
Voters All. v. Mansky, 138 S. Ct. 1876, 1885 (2018); see Turner, 512
U.S. at 642 (“The government may not regulate speech based on
hostility—or favoritism—towards the underlying message ex-
pressed.” (quotation marks omitted and alteration adopted)).
                                   1
        NetChoice asks us to affirm the district court’s conclusion
that S.B. 7072’s “viewpoint-based motivation” subjects the entire
Act—every provision—“to strict scrutiny, root and branch.” Doc.
113 at 25 (emphasis added). It’s certainly true—as already ex-
plained—that at least a handful of S.B. 7072’s key proponents can-
didly acknowledged their desire to combat what they perceived to
be the “leftist” bias of the “big tech oligarchs” against “conserva-
tive” ideas. Id. It’s also true that the Act applies only to a subset of
speakers consisting of the largest social-media platforms and that
the law’s enacted findings refer to the platforms’ allegedly “unfair”
censorship. See S.B. 7072 § (9), (10); Fla. Stat. § 501.2041(1)(g). But
given the state of our (sometimes dissonant) precedents, we don’t
think that NetChoice is substantially likely to succeed on the merits
of its claim that the entire Act is impermissibly viewpoint-based.
Here’s why.
        We have held—“many times”—that “when a statute is fa-
cially constitutional, a plaintiff cannot bring a free-speech challenge
by claiming that the lawmakers who passed it acted with a consti-
tutionally impermissible purpose.” In re Hubbard, 803 F.3d 1298,
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 51 of 67




21-12355               Opinion of the Court                       51

1312 (11th Cir. 2015). In Hubbard, we cited (among other deci-
sions) United States v. O’Brien for the proposition that courts
shouldn’t look to a law’s legislative history to find an illegitimate
motivation for an otherwise constitutional statute. Id. (citing
United States v. O’Brien, 391 U.S. 367, 383 (1968)). The plaintiffs
in O’Brien had challenged a law prohibiting the burning of draft
cards on the ground that Congress’s “purpose”—as evidenced in
the statements of several legislators—was “to suppress freedom of
speech.” 391 U.S. at 382–83. The Supreme Court refused to void
the statute “on the basis of what fewer than a handful of Congress-
men said about it” given that Congress “had the undoubted power
to enact” it if legislators had only made “‘wiser’ speech[es] about
it.” Id. at 384; see also Arizona v. California, 283 U.S. 423, 455
(1931) (“Into the motives which induced members of Congress to
enact the [statute], this court may not inquire.”). Even though the
statute in O’Brien regulated expressive conduct and its legislative
history suggested a viewpoint-based motivation, the O’Brien
Court declined to invalidate the statute as a per se matter, or even
apply strict scrutiny, but rather upheld the law under what we have
come to call intermediate scrutiny. 391 U.S. at 382.
        To be fair, there is some support for NetChoice’s motiva-
tion-based argument for invalidating S.B. 7072 in toto, but not
enough to overcome the clear statements in Hubbard and O’Brien.
It’s true that the Supreme Court said in Turner that “even a regu-
lation neutral on its face may be content based if its manifest pur-
pose is to regulate speech because of the message it conveys.”
USCA11 Case: 21-12355             Date Filed: 05/23/2022          Page: 52 of 67




52                          Opinion of the Court                        21-12355

Turner, 512 U.S. at 645–46 (emphasis added). And Turner cited,
with a hazy “cf.” signal, Church of Lukumi Babalu Aye, Inc. v. Hi-
aleah, 508 U.S. 520, 534–535 (1993), which held that in the free-ex-
ercise context, it was appropriate to look beyond “the text of the
laws at issue” to identify discriminatory animus against a minority
religion. But NetChoice hasn’t cited—and we’re not aware of—
any Supreme Court or Eleventh Circuit decision that relied on leg-
islative history or statements by proponents to characterize as
viewpoint-based a law challenged on free-speech grounds. 19 The
closest the Supreme Court seems to have come is in Sorrell v. IMS
Health, Inc., in which it looked to a statute’s “formal legislative
findings” to dispel “any doubt” that the challenged statute was


19 To be sure, in Ranch House, Inc. v. Amerson, we observed that in deter-
mining whether a law prohibiting nude-dance establishments had the purpose
of “suppress[ing] protected speech,” a court could examine the statute’s “leg-
islative findings[,] . . . legislative history, and studies and information of which
legislators were clearly aware.” 238 F.3d 1273, 1280 (11th Cir. 2001). But
Ranch House is largely inapposite. First, Ranch House seems, at most, to have
ratified the possibility that a legislature’s content-neutral purpose—combat-
ting nude-dance establishments’ “secondary effects”—could save a law that fa-
cially discriminated on the basis of content. Id. at 1279–80 (citing City of Ren-
ton v. Playtime Theatres, Inc., 475 U.S. 41, 46–48 (1986)). That’s the opposite
of what NetChoice asks us to do here—i.e., to invalidate a facially viewpoint-
neutral law on the basis of its legislative history. Second, Ranch House recog-
nized that the “[s]econdary effects doctrine is an exception to the general rule
that a statute which on its face distinguishes among particular types of speech
or expression by content is subject to the strictest scrutiny.” Id. at 1282. We
decline to extend Ranch House’s limited endorsement of legislative-history re-
views beyond the unique nude-dancing and secondary-effects contexts.
USCA11 Case: 21-12355          Date Filed: 05/23/2022        Page: 53 of 67




21-12355                  Opinion of the Court                            53

content-based. 564 U.S. at 564–65. But the only evidence of view-
point-based motivation in S.B. 7072’s enacted findings are the ref-
erences to “unfair[ness].” Those, we think, are far less damning
than the findings in Sorrell, which expressly—and startlingly—
stated that the regulated speakers conveyed messages that were
“often in conflict with the goals of the state.” 564 U.S. at 565 (quo-
tation marks omitted).
        Finally, the fact that S.B. 7072 targets only a subset of social-
media platforms isn’t enough to subject the entire law to strict scru-
tiny or per se invalidation. It’s true that the Supreme Court’s “prec-
edents are deeply skeptical of laws that distinguish among different
speakers, allowing speech by some but not others” because they
“run the risk that the State has left unburdened those speakers
whose messages are in accord with its own views.” NIFLA, 138 S.
Ct. at 2378 (quotation marks omitted); cf. Minneapolis Star & Trib-
une Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 592 (1983)
(noting that the power to “single[] out a few members of the press
presents such a potential for abuse that no interest suggested by
[the State] can justify the scheme”). But “[i]t would be error to
conclude . . . that the First Amendment mandates strict scrutiny for
any speech regulation that applies to one medium (or a subset
thereof) but not others”: “[H]eightened scrutiny is unwarranted
when the differential treatment is ‘justified by some special charac-
teristic of’ the particular medium being regulated.” 20 Turner, 512

20 NetChoice suggests that speaker-based laws trigger strict scrutiny, but on
our reading of precedent, speaker-based laws don’t constitute an analytical
USCA11 Case: 21-12355           Date Filed: 05/23/2022         Page: 54 of 67




54                         Opinion of the Court                      21-12355

U.S. at 660–61 (quoting Minneapolis Star, 460 U.S. at 585). S.B.
7072’s application to only the largest social-media platforms might
be viewpoint-motivated, or it might be based on some other “spe-
cial characteristic” of large platforms—for instance, their market
power. See Appellant’s App’x at 237–46. Given Hubbard and
O’Brien—and in the absence of clear precedent enabling us to find
a viewpoint-discriminatory purpose based on legislative history—
we conclude that NetChoice hasn’t shown a substantial likelihood
of success on the merits of its argument that S.B. 7072 should be
stricken, or subject to strict scrutiny, in its entirety. 21
                                       2
     Having determined that we cannot use the Act’s chief pro-
ponents’ statements as a basis to invalidate S.B. 7072 “root and


category distinct from content-based and viewpoint-based laws. Rather,
speaker-based distinctions trigger strict scrutiny—or perhaps face per se inval-
idation—when they indicate underlying content- or viewpoint-based discrim-
ination. See Turner, 512 U.S. at 658 (“[L]aws favoring some speakers over
others demand strict scrutiny when the legislature’s speaker preference re-
flects a content preference.” (emphasis added)); Reed, 576 U.S. at 170 (“Char-
acterizing a distinction as speaker-based is only the beginning—not the end—
of our inquiry.”). While the Sorrell Court noted that the challenged law im-
posed “a content- and speaker-based burden” that warranted “heightened
scrutiny,” it’s not clear that the law’s speaker-based distinctions would have
mandated heightened scrutiny had the law not also been content- and view-
point-based. 564 U.S. at 570–72.
21 Given the somewhat unsettled state of precedent, we needn’t—and don’t—
decide whether courts can ever refer to a statute’s legislative and enactment
history to find it viewpoint-based.
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 55 of 67




21-12355                Opinion of the Court                          55

branch,” we must proceed on a more nuanced basis to determine
what sort of scrutiny each provision—or category of provisions—
triggers.
        To start, we hold that it is substantially likely that what we
have called the Act’s content-moderation restrictions are subject to
either strict or intermediate First Amendment scrutiny, depending
on whether they are content-based or content-neutral. See FLFNB
II, 11 F.4th at 1291–92. Some of these provisions are self-evidently
content-based and thus subject to strict scrutiny. The journalistic-
enterprises provision, for instance, prohibits a platform from mak-
ing content-moderation decisions concerning any “journalistic en-
terprise based on the content of ” its posts, Fla. Stat. § 501.2041(2)(j)
(emphasis added), and thus applies “because of the . . . message”
that the platform’s decision expresses, Reed, 576 U.S. at 163: Re-
moving a journalistic enterprise’s post, for instance, because it is
duplicative or too big is permissible, but removing a post to com-
municate disapproval of its content isn’t. Similarly, the restriction
on deprioritizing posts “about . . . a candidate,” id. § 501.2041(2)(h),
regulates speech based on “the topic discussed,” Reed, 576 U.S. at
163, and is therefore clearly content-based. At the other end of the
spectrum, the candidate-deplatforming (§ 106.072(2)) and user-opt-
out (§ 501.2041(2)(f), (g)) provisions are pretty obviously content-
neutral. Neither a prohibition on banishing political candidates nor
a requirement that platforms allow users to decline content cura-
tion depends in any way on the substance of platforms’ content-
moderation decisions.
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 56 of 67




56                      Opinion of the Court                   21-12355

        Some of the provisions—for instance, § 501.2041(2)(b)’s re-
quirement that platforms exercise their content-moderation au-
thority “consistently”—may exhibit both content-based and con-
tent-neutral characteristics. Ultimately, though, we find that we
needn’t precisely categorize each and every one of S.B. 7072’s con-
tent-moderation restrictions because it is substantially likely that
they are all “regulation[s] of expressive conduct” that, at the very
least, trigger intermediate scrutiny, FLFNB II, 11 F.4th at 1291–
92—and, for reasons we’ll explain in the next Part, none survive
even that, cf. Sorrell, 564 U.S. at 571 (noting that because “the out-
come is the same whether a special commercial speech inquiry or
a stricter form of judicial scrutiny is applied . . . there is no need to
determine whether all speech hampered by [the law] is commer-
cial”).
       A different standard applies to S.B. 7072’s disclosure provi-
sions—§ 106.072(4) and § 501.2041(2)(a), (c), (e), (4). These are
content-neutral regulations requiring social-media platforms to dis-
close “purely factual and uncontroversial information” about their
conduct toward their users and the “terms under which [their] ser-
vices will be available,” which are assessed under the standard an-
nounced in Zauderer. 471 U.S. at 651. While “restrictions on non-
misleading commercial speech regarding lawful activity must with-
stand intermediate scrutiny,” when “the challenged provisions im-
pose a disclosure requirement rather than an affirmative limitation
on speech . . . the less exacting scrutiny described in Zauderer gov-
erns our review.” Milavetz, Gallop & Milavetz, P.A. v. United
USCA11 Case: 21-12355             Date Filed: 05/23/2022          Page: 57 of 67




21-12355                    Opinion of the Court                                 57

States, 559 U.S. 229, 249 (2010). Although this standard is typically
applied in the context of advertising and to the government’s inter-
est in preventing consumer deception, we think it is broad enough
to cover S.B. 7072’s disclosure requirements—which, as the State
contends, provide users with helpful information that prevents
them from being misled about platforms’ policies.
                                         B
       At last, it is time to apply the requisite First Amendment
scrutiny. We hold that it is substantially likely that none of S.B.
7072’s content-moderation restrictions survive intermediate—let
alone strict—scrutiny. We further hold that there is a substantial
likelihood that the “thorough explanation” disclosure requirement
(§ 501.2041(2)(d)) is unconstitutional. As for the remaining disclo-
sure provisions, we hold that it is not substantially likely that they
are unconstitutional.22




22 We agree with the State    that only those provisions of the Act that are sub-
stantially likely to be unconstitutional should be enjoined. The Act contains a
severability clause that says that the invalidity of any provision “shall not affect
other provisions or applications of the act which can be given effect without”
it. S.B. 7072 § 6. Under Florida law, “[t]he severability of a statutory provision
is determined by its relation to the overall legislative intent of the statute of
which it is a part, and whether the statute, less the invalid provisions, can still
accomplish this intent.” Emerson v. Hillsborough County, 312 So. 3d 451, 460
(Fla. 2021). The plaintiff bears the burden to establish that the measure isn’t
severable. Id. Here, the severability clause reflects the Florida legislature’s
intent to give effect to every constitutionally permissible provision of the Act,
USCA11 Case: 21-12355           Date Filed: 05/23/2022        Page: 58 of 67




58                        Opinion of the Court                      21-12355

                                      1
        We’ll start with S.B. 7072’s content-moderation restrictions.
While some of these provisions are likely subject to strict scrutiny,
it is substantially likely that none survive even intermediate scru-
tiny. When a law is subject to intermediate scrutiny, the govern-
ment must show that it “is narrowly drawn to further a substantial
governmental interest . . . unrelated to the suppression of free
speech.” FLFNB II, 11 F.4th at 1291. Narrow tailoring in this con-
text means that the regulation must be “no greater than is essential
to the furtherance of [the government’s] interest.” O’Brien, 391
U.S. at 377.
        We think it substantially likely that S.B. 7072’s content-mod-
eration restrictions do not further any substantial governmental in-
terest—much less any compelling one. Indeed, the State’s briefing
doesn’t even argue that these provisions can survive heightened
scrutiny. (The State seems to have wagered pretty much every-
thing on the argument that S.B. 7072’s provisions don’t trigger First
Amendment scrutiny at all.) Nor can we discern any substantial or
compelling interest that would justify the Act’s significant re-
strictions on platforms’ editorial judgment. We’ll briefly explain
and reject two possibilities that the State might offer.
       The State might theoretically assert some interest in coun-
teracting “unfair” private “censorship” that privileges some

and, with the exception of its argument that the entire Act is viewpoint-based,
NetChoice hasn’t argued that any of the provisions are inseverable.
USCA11 Case: 21-12355       Date Filed: 05/23/2022    Page: 59 of 67




21-12355               Opinion of the Court                       59

viewpoints over others on social-media platforms. See S.B. 7072
§ 1(9). But a state “may not burden the speech of others in order
to tilt public debate in a preferred direction,” Sorrell, 564 U.S. at
578–79, or “advance some points of view,” Pacific Gas, 475 U.S. at
20 (plurality op.). Put simply, there’s no legitimate—let alone sub-
stantial—governmental interest in leveling the expressive playing
field. Nor is there a substantial governmental interest in enabling
users—who, remember, have no vested right to a social-media ac-
count—to say whatever they want on privately owned platforms
that would prefer to remove their posts: By preventing platforms
from conducting content moderation—which, we’ve explained, is
itself expressive First-Amendment-protected activity—S.B. 7072
“restrict[s] the speech of some elements of our society in order to
enhance the relative voice of others”—a concept “wholly foreign
to the First Amendment.” Buckley v. Valeo, 424 U.S. 1, 48–49
(1976). At the end of the day, preventing “unfair[ness]” to certain
users or points of view isn’t a substantial governmental interest;
rather, private actors have a First Amendment right to be “un-
fair”—which is to say, a right to have and express their own points
of view. Miami Herald, 418 U.S. 258.
       The State might also assert an interest in “promoting the
widespread dissemination of information from a multiplicity of
sources.” Turner, 512 U.S. at 662. Just as the Turner Court held
that the must-carry provisions served the government’s substantial
interest in ensuring that American citizens were able to access their
“local broadcasting outlets,” id. at 663–64, the State could argue
USCA11 Case: 21-12355        Date Filed: 05/23/2022     Page: 60 of 67




60                      Opinion of the Court                 21-12355

that S.B. 7072 ensures that political candidates and journalistic en-
terprises are able to communicate with the public, see Fla. Stat.
§§ 106.072(2); 501.2041(2)(f), (j). But it’s hard to imagine how the
State could have a “substantial” interest in forcing large plat-
forms—and only large platforms—to carry these parties’ speech:
Unlike the situation in Turner, where cable operators had “bottle-
neck, or gatekeeper control over most programming delivered into
subscribers’ homes,” 512 U.S. at 623, political candidates and large
journalistic enterprises have numerous ways to communicate with
the public besides any particular social-media platform that might
prefer not to disseminate their speech—e.g., other more-permis-
sive platforms, their own websites, email, TV, radio, etc. See Reno,
521 U.S. at 870 (noting that unlike the broadcast spectrum, “the in-
ternet can hardly be considered a ‘scarce’ expressive commodity”
and that “[t]hrough the use of Web pages, mail exploders, and
newsgroups, [any] individual can become a pamphleteer”). Even
if other channels aren’t as effective as, say, Facebook, the State has
no substantial (or even legitimate) interest in restricting platforms’
speech—the messages that platforms express when they remove
content they find objectionable—to “enhance the relative voice” of
certain candidates and journalistic enterprises. Buckley, 424 U.S. at
48–49.
       There is also a substantial likelihood that the consistency, 30-
day, and user-opt-out provisions (§ 501.2041(2)(b), (c), (f), (g)) fail
to advance substantial governmental interests. First, it is substan-
tially unlikely that the State will be able to show an interest
USCA11 Case: 21-12355        Date Filed: 05/23/2022      Page: 61 of 67




21-12355                Opinion of the Court                         61

sufficient to justify requiring private actors to apply their content-
moderation        policies—to      speak—“consistently.”            See
§ 501.2041(2)(b). Is there any interest that would justify a state forc-
ing, for instance, a parade organizer to apply its criteria for partici-
pation in a manner that the state deems “consistent”? Could the
state require the organizer to include a group that it would prefer
to exclude on the ground that it allowed similar groups in the past,
or vice versa? We think not. See Hurley, 515 U.S. at 573–74. Be-
cause social-media platforms exercise analogous editorial judg-
ment, the same answer applies to them. Second, there is likely no
governmental interest sufficient to justify prohibiting a platform
from changing its content-moderation policies—i.e., prohibiting a
private speaker from changing the messages it expresses—more
than once every 30 days. See § 501.2041(2)(c). Finally, there is
likely no governmental interest sufficient to justify forcing plat-
forms to show content to users in a “sequential or chronological”
order, see § 501.2041(2)(f), (g)—a requirement that would prevent
platforms from expressing messages through post-prioritization
and shadow banning.
        Moreover, and in any event, even if the State could establish
that its content-moderation restrictions serve a substantial govern-
mental interest, it hasn’t even attempted to—and we don’t think it
could—show that the burden that those provisions impose is “no
greater than is essential to the furtherance of that interest.”
O’Brien, 391 U.S. at 377. For instance, §§ 106.072(2) and
501.2041(2)(h) prohibit deplatforming, deprioritizing, or shadow-
USCA11 Case: 21-12355         Date Filed: 05/23/2022       Page: 62 of 67




62                       Opinion of the Court                    21-12355

banning candidates regardless of how blatantly or regularly they
violate a platform’s community standards and regardless of what
alternative avenues the candidate has for communicating with the
public. These provisions would apply, for instance, even if a can-
didate repeatedly posted obscenity, hate speech, and terrorist prop-
aganda. The journalistic-enterprises provision requires platforms
to allow any entity with enough content and a sufficient number
of users to post anything it wants—other than true “obscen[ity]”—
and even prohibits platforms from adding disclaimers or warnings.
See Fla. Stat. § 501.2041(2)(j). As one amicus vividly described the
problem, the provision is so broad that it would prohibit a child-
friendly platform like YouTube Kids from removing—or even add-
ing an age gate to—soft-core pornography posted by PornHub,
which qualifies as a “journalistic enterprise” because it posts more
than 100 hours of video and has more than 100 million viewers per
year. See Chamber of Progress Amicus Br. at 12. 23 That seems to
us the opposite of narrow tailoring.
         We conclude that NetChoice has shown a substantial likeli-
hood of success on the merits of its claim that S.B. 7072’s content-
moderation restrictions—in Fla. Stat. §§ 106.072(2), 501.2041(2)(b),
(c), (f), (g), (h), (j)—violate the First Amendment.




23Even worse, S.B. 7072 would seemingly prohibit Facebook or Twitter from
removing a video of a mass shooter’s killing spree if it happened to be re-
posted by an entity that qualifies for “journalistic enterprise” status.
USCA11 Case: 21-12355             Date Filed: 05/23/2022         Page: 63 of 67




21-12355                    Opinion of the Court                                63

                                        2
       We assess S.B. 7072’s disclosure requirements—in
§§ 106.072(4), 501.2041(2)(a), (c), (d), (e))—under the Zauderer
standard: A commercial disclosure requirement must be “reason-
ably related to the State’s interest in preventing deception of con-
sumers” and must not be “[u]njustified or unduly burdensome”
such that it would “chill[] protected speech.” Milavetz, 559 U.S. at
250 (citing Zauderer, 471 U.S. at 651).
        With one notable exception, it is not substantially likely that
the disclosure provisions are unconstitutional. The State’s interest
here is in ensuring that users—consumers who engage in commer-
cial transactions with platforms by providing them with a user and
data for advertising in exchange for access to a forum—are fully
informed about the terms of that transaction and aren’t misled
about platforms’ content-moderation policies. 24 This interest is
likely legitimate. On the ensuing burden question, NetChoice
hasn’t established a substantial likelihood that the provisions that
require platforms to publish their standards (§ 501.2041(2)(a)),

24 This interest likely applies to all of the disclosure provisions with the possi-
ble exception of the candidate-free-advertising provision (§ 106.072(4)). Nei-
ther party has addressed that provision in any detail, but it might serve a legit-
imate purpose in ensuring that candidates who purchase advertising from plat-
forms are fully informed about the “free advertising” that the platform has
already provided so that they can make better ad-purchasing decisions. While
there is some uncertainty in the interest this provision serves and the meaning
of “free advertising,” we conclude that at this stage of the proceedings,
NetChoice hasn’t shown that it is substantially likely to be unconstitutional.
USCA11 Case: 21-12355          Date Filed: 05/23/2022       Page: 64 of 67




64                       Opinion of the Court                    21-12355

inform users about changes to their rules (§ 501.2041(2)(c)), pro-
vide users with view counts for their posts, (§ 501.2041(2)(e)), and
inform candidates about free advertising (§ 106.072(4)), are unduly
burdensome or likely to chill platforms’ speech. So, these provi-
sions aren’t substantially likely to be unconstitutional. 25
        But NetChoice does argue that § 501.2041(2)(d)—the re-
quirement that platforms provide notice and a detailed justification
for every content-moderation action—is “practically impossible to
satisfy.” Br. of Appellees at 49. We conclude that it is substantially
likely that this provision is unconstitutional under Zauderer be-
cause it is unduly burdensome and likely to chill platforms’ pro-
tected speech. The targeted platforms remove millions of posts per
day; YouTube alone removed more than a billion comments in a
single quarter of 2021. See Doc. 25-1 at 6. For every one of these
actions, the law requires a platform to provide written notice de-
livered within seven days, including a “thorough rationale” for the
decision and a “precise and thorough explanation of how [it] be-
came aware” of the material. See § 501.2041(3). This requirement
not only imposes potentially significant implementation costs but
also exposes platforms to massive liability: The law provides for
up to $100,000 in statutory damages per claim and pegs liability to
vague terms like “thorough” and “precise.” See § 501.2041(6)(a).
Thus, a platform could be slapped with millions, or even billions,


25Of course, NetChoice still might establish during the course of litigation
that these provisions are unduly burdensome and therefore unconstitutional.
USCA11 Case: 21-12355             Date Filed: 05/23/2022          Page: 65 of 67




21-12355                    Opinion of the Court                                 65

of dollars in statutory damages if a Florida court were to determine
that it didn’t provide sufficiently “thorough” explanations when re-
moving posts. It is substantially likely that this massive potential
liability is “unduly burdensome” and would “chill[] protected
speech”—platforms’ exercise of editorial judgment—such that
§ 501.2041(2)(d) violates platforms’ First Amendment rights. Mila-
vetz, 559 U.S. at 250.
                                     * * *
        It is substantially likely that S.B. 7072’s content-moderation
restrictions (§§ 106.072(2), 501.2041(2)(b), (c), (f), (g), (h), (j)) and its
requirement that platforms provide a thorough rationale for every
content-moderation action (§ 501.2041(2)(d)) violate the First
Amendment. The same is not true of the Act’s other disclosure
provisions (§§ 106.072(4), 501.2041(2)(a), (c), (e)) and its user-data-
access provision (§ 501.2041(2)(i)). 26




26 Nor   are these provisions substantially likely to be preempted by 47 U.S.C.
§ 230. Neither NetChoice nor the district court asserted that § 230 would
preempt the disclosure, candidate-advertising, or user-data-access provisions.
It is not substantially likely that any of these provisions treat social-media plat-
forms “as the publisher or speaker of any information provided by” their users,
47 U.S.C. § 230(c)(1), or hold platforms “liable on account of” an “action vol-
untarily taken in good faith to restrict access to or availability of material that
the provider considers to be obscene, lewd, lascivious, filthy, excessively vio-
lent, harassing, or otherwise objectionable,” id. § 230(c)(2)(A).
USCA11 Case: 21-12355       Date Filed: 05/23/2022     Page: 66 of 67




66                     Opinion of the Court                 21-12355

                                 IV
       Finally, we turn to the remaining preliminary-injunction fac-
tors. Our conclusions about which provisions of S.B. 7072 are sub-
stantially likely to violate the First Amendment effectively deter-
mine the result of this appeal because likelihood of success on the
merits “is generally the most important of the four factors.” Gon-
zalez, 978 F.3d at 1271 n.12 (quotation marks omitted). With re-
spect to the second factor, we have held that “an ongoing violation
of the First Amendment”—as the platforms here would suffer in
the absence of an injunction—“constitutes an irreparable injury.”
FF Cosms. FL, Inc. v. City of Miami Beach, 866 F.3d 1290, 1298
(11th Cir. 2017); see also Otto v. City of Boca Raton, 981 F.3d 854,
870 (11th Cir. 2020). The third and fourth factors—“damage to the
opposing party” and the “public interest”—“can be consolidated”
because “[t]he nonmovant is the government.” Otto, 981 F.3d at
870. And “neither the government nor the public has any legiti-
mate interest in enforcing an unconstitutional ordinance.” Id.
Therefore, the preliminary-injunction factors weigh in favor of en-
joining the likely unconstitutional provisions of the Act.
                               * * *
        We hold that the district court did not abuse its discretion
when it preliminarily enjoined those provisions of S.B. 7072 that
are substantially likely to violate the First Amendment. But the
district court did abuse its discretion when it enjoined provisions of
S.B. 7072 that aren’t likely unconstitutional. Accordingly, we
USCA11 Case: 21-12355         Date Filed: 05/23/2022        Page: 67 of 67




21-12355                 Opinion of the Court                             67

AFFIRM the preliminary injunction in part, and VACATE and
REMAND in part, as follows:
       Provision            Fla. Stat. §        Likely           Disposi-
                                            Constitutionality      tion
 Candidate               106.072(2)        Unconstitutional      Affirm
 deplatforming
 Posts by/about          501.2041(2)(h)    Unconstitutional      Affirm
 candidates
 “Journalistic           501.2041(2)(j)    Unconstitutional      Affirm
 enterprises”
 Consistency             501.2041(2)(b)    Unconstitutional      Affirm
 30-day restriction      501.2041(2)(c)    Unconstitutional      Affirm
 User opt-out            501.2041(2)(f),(g) Unconstitutional     Affirm
 Explanations            501.2041(2)(d)    Unconstitutional      Affirm
 (per decision)
 Standards               501.2041(2)(a)    Constitutional        Vacate
 Rule changes            501.2041(2)(c)    Constitutional        Vacate
 User view counts        501.2041(2)(e)    Constitutional        Vacate
 Candidate “free adver- 106.072(4)         Constitutional        Vacate
 tising”
 User-data access       501.2041(2)(i)     Constitutional        Vacate